263 F.3d 61 (3rd Cir. 2001)
IN RE: MICHAEL A. BORNN;CESAR CORTES GARCIA; LEE J. ROHN, PETITIONERS
No. 00-4202
UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
May 30, 2001

1
ON PETITION FOR A WRIT OF MANDAMUS ADDRESSED TO THE DISTRICT COURT OF THE VIRGIN ISLANDS (Division of St. Thomas and St. John) Thomas J. Moore, Judge; (Related to D.C. No. 00-MC-00001)


2
Present: Becker, Chief Judge, McKee and Rendell, Circuit Judges

ORDER

3
This petition for a writ of mandamus came on to be heard on the record from the District Court of the Virgin Islands and was argued by counsel May 18, 2001.


4
On consideration whereof, it is now here ordered and adjudged by this Court that the petition for writ of mandamus is hereby denied. Costs taxed against the petitioners. All of the above in accordance with the opinion of this Court announced from the bench on May 18, 2001. All of the above in accordance with the opinion of this Court.